Case 8:19-cv-00835-JVS-DFM Document172 Filed 07/31/20 Pagelof1 Page ID #:11368

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. SA CV 19-00835-JVS (DFMx) Date: July 31, 2020

 

Title Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

 

Proceedings: (IN CHAMBERS) Order re: Deposition Times

 

 

 

 

Using my informal telephone conference procedure, the parties have sought my assistance
to determine the start time for the remote deposition of Flexicare’s three remaining United
Kingdom-based witness. The parties previously agreed to a start time of 1 PM BST (5 AM PST)
and end time of 8 PM BST (12 PM PST). If the deposition was unfinished, the witness had the
option to keep going or continue to another day. Flexicare’s first UK-based witness went until
8:32 PM BST but felt “exhausted and sluggish.” After that, Flexicare requested that depositions
begin at 9 AM BST (1 AM PST). The parties are now at an impasse. Each side submitted a letter
brief. After reviewing the briefs, and given the nature of the dispute, I asked the parties whether a
telephone conference was necessary. They indicated that it was not.

It’s preferable to have a schedule in which no one has to take a deposition or have their
deposition taken in the middle of the night. With only 8 hours between British time and California
time, a schedule in which depositions begin at the crack of dawn in California achieves that goal.
Accordingly, I take FPH’s side in this timing dispute. I do not think lawyers should be asked to
begin a deposition at one in the morning. (After all, lawyers are people, too.). If depositions that
begin at 1 PM BST proceed into the evening hours, the witness and counsel may decide to adjourn
the deposition for a second day.

Accordingly, Flexicare is ORDERED to make its UK-based witnesses available for remote
depositions starting at 1 PM BST (5 AM PST). Any depositions proceeding under this order may
be adjourned to a second day in the sole discretion of Flexicare and its counsel if needed and if
preferable to the witness.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1
